


Cap Transaction

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between:

JPMORGAN CHASE BANK, N.A.
(“JPMorgan”)

and

BMW VEHICLE LEASE TRUST 2007-1
(the “Counterparty”)

on the Trade Date and identified by the JPMorgan Deal Number specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of November 2, 2007, as amended and supplemented from time to
time (the “Agreement”), between JPMORGAN CHASE BANK N.A. (“JPMorgan”) and BMW
Vehicle Lease Trust 2007-1 (the “Counterparty”). All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.

The terms of the particular Cap Transaction to which this Confirmation relates
are as follows:

A.  TRANSACTION DETAILS

 

 

JPMorgan Deal Number(s):

2000005099481

 

 

Notional Amount:

As set forth in the Notional Amount Schedule hereto

 

 

Trade Date:

24 October 2007

 

 

Effective Date:

02 November 2007  

 

 

Termination Date:

15 August 2010 subject to adjustment in accordance with the Modified
Following Business Day Convention.




Fixed Amount:




Fixed Rate Payer:

Fixed Amount:

Fixed Rate Payer Payment Date:













Counterparty

USD 3,670,000.00

02 November 2007




Floating Amounts:

 

 

 

Floating Rate Payer:

JPMorgan

 

 

Cap Rate:

4.30000 percent

 

 

Floating Rate Payer Payment Dates:

The 15 November, 15 December, 15 January, 15 February, 15 March, 15 April, 15
May, 15 June, 15 July, 15 August, 15 September and 15 October in each year, from
and including 15 November 2007 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention and
there will be an adjustment to the Calculation Period.

 

 

Floating Rate Option:

USD-LIBOR-BBA

 

 

Designated Maturity:

1 Month

 

 

Spread:

None

 

 

Floating Rate Day Count Fraction:

Actual/360

 

 

Reset Dates:

The first day of each Calculation Period.

 

 

Compounding:

Inapplicable

 

 

Business Days:

New York, London

 

 

Calculation Agent:

JPMorgan, unless otherwise stated in the Agreement.

 

 

Notional Amount Schedule:

 

Effective From:

Notional Amount:

02 November 2007

15 November 2007

17 December 2007

15 January 2008

15 February 2008

17 March 2008

15 April 2008

15 May 2008

16 June 2008

15 July 2008

15 August 2008

15 September 2008

15 October 2008

17 November 2008

15 December 2008

15 January 2009

17 February 2009

16 March 2009

15 April 2009

15 May 2009

15 June 2009

15 July 2009

17 August 2009

15 September 2009

15 October 2009

16 November 2009

15 December 2009

15 January 2010

16 February 2010

15 March 2010

15 April 2010

17 May 2010

15 June 2010

15 July 2010

USD 665,000,000.00

USD 665,000,000.00

USD 665,000,000.00

USD 665,000,000.00

USD 665,000,000.00

USD 665,000,000.00

USD 665,000,000.00

USD 665,000,000.00

USD 665,000,000.00

USD 665,000,000.00

USD 665,000,000.00

USD 665,000,000.00

USD 659,633,738.53

USD 646,317,805.53

USD 633,359,685.30

USD 614,508,824.62

USD 556,537,361.13

USD 512,639,178.94

USD 441,037,788.99

USD 373,385,875.93

USD 317,713,670.47

USD 265,692,207.39

USD 209,526,401.17

USD 151,635,470.48

USD 95,631,991.86

USD 60,076,186.52

USD 45,192,747.57

USD 36,036,845.23

USD 29,604,085.45

USD 27,084,402.20

USD 24,328,955.73

USD 21,595,497.20

USD 18,981,726.52

USD 16,985,948.28

 

 

 

 

B.  ACCOUNT DETAILS

 

Payments to JPMorgan in USD:

JPMORGAN CHASE BANK, N.A.

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

BIC: CHASUS33XXX

 

AC No: 099997979

 

 

Payments to Counterparty in USD:

As per your standard settlement instructions.

 

 

C.  OFFICES

 

JPMorgan:

NEW YORK

 

 

Counterparty:

WILMINGTON

 

 

 

 

D.  DOCUMENTS TO BE DELIVERED

Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the incumbency and specimen signature of the person(s)
executing this Confirmation, unless such evidence has been previously supplied
and remains true and in effect.

E.  RELATIONSHIP BETWEEN PARTIES

Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

(a)

Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

(b)

Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is capable of assuming, and assumes the risks of that
Transaction.

(c)

Status of Parties.  The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

(d)

Limitation of Liability.  It is expressly understood and agreed by the parties
that (a) this document is executed and delivered by Wilmington Trust Company,
not individually or personally, but solely as Owner Trustee, in the exercise of
the powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Counterparty is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Counterparty, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Counterparty or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Counterparty
under this Agreement or any other related documents.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): 2000005099481










JPMorgan Chase Bank, N.A.



_____/s/ Edward R. Robinson_____

Name: Edward R. Robinson

Title:   Associate








--------------------------------------------------------------------------------




Accepted and confirmed as of the date
first written:

BMW VEHICLE LEASE TRUST 2007-1

By:

Wilmington Trust Company,

not in its individual capacity

but solely as Owner Trustee




By:_______/s/ J. Christopher Murphy_______
Name: J. Christopher Murphy
Title: Financial Services Officer


Your reference number:  ___________________







Client Service Group

All queries regarding confirmations should be sent to:

JPMorgan Chase Bank, N.A.

Contacts

 

JPMorgan Contact

Telephone Number

Client Service Group

(001 ) 3026344960

Group E-mail address:

 

Facsimile:

(001 ) 8888033606

Telex:

 

Cable:

 




Please quote the JPMorgan deal number(s): 2000005099481.




 



